DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the array" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 10 will be interpreted as depending from claim 9.
Claims 27 and 28 recite the limitation "the sacrificial layer" in line 1.  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, claims 27 and 28 will be interpreted as depending from claim 26.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8-10, 14, 16-18, 20, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puyt (US 2008/0158538 cited in IDS).
For claims 1 and 18, Puyt teaches a wafer table and method (fig.’s 2-7 par. 38) comprising: 
a wafer table body 10 (fig.’s 2-7); 
a plurality of burls formed on the wafer table body, each of the burls comprising a burl body 2 or 3 (fig.’s 2-7 par. 38), and 
a layer 31-34 formed on top 11 of the burl body (monolayer comprising various structures 31-34 seen in fig.’s 2-5 par.’s 44-45, or fig. 7A/B par. 52 wherein the top surface 11 of the burls 2/3 are coated and then machined to create nanoscale structures), a top of the layer having a plurality of nanoscale structures (par. 45 wherein nano-tubes and bucky balls are explicitly nano-scale structures, and par. 51, wherein the monolayer/structures are in the range of about 1-30 nm, or fig. 7A/B par. 52 as discussed above).
For claim 2, Puyt teaches wherein the wafer table 10 and the plurality of burls 2/3 are integral and formed together (as seen in fig.’s 2-7).
For claims 4, 11 and 20, Puyt further teaches the layer comprising a ceramic material formed on top of the burl body (par. 50, metal nitride or oxide coatings).
For claims 6 and 22, Puyt teaches wherein the layer comprises a metallic material (par.’s 45 and 50).
For claims 8 and 24, Puyt teaches wherein the layer comprises an organic polymer (par.’s 46-47).
For claims 9, 10 and 17, Puyt teaches wherein the nanoscale structures are in the form of an array of dome-shaped protrusions (fig.’s 4 and 5 wherein the tops of structures 33 and 34 are dome-shaped; and fig. 7B par. 52, concave top surfaces that can be spherical, circular, or elliptic); 
wherein the array is ordered (par.’s 42 and 44, structures are arranged in a regular pattern).
For claim 14, Puyt teaches wherein the ceramic material is a non-oxide ceramic (par. 50, metal nitride).
For claims 16 and 25, Puyt teaches wherein the layer is formed on the burl body using a chemical vapor deposition technique (par. 49). Additionally, claim 16 is a product-by-process claim. Therefore, the limitations of claim 16 are met by the fact that a structurally similar layer could have been formed by a CVD process, whether or not it actually was (see MPEP 2113 I). 

Claims 18, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2008/0138504).
For claim 18 Williams teaches a method comprising the steps of: 
providing a wafer table comprising a plurality of burls (fig. 2 step 202 par. 28); and 
forming a layer on top of the burls (fig. 2 step 210 par. 29).
For claims 20 and 21, Williams teaches wherein the layer comprises a ceramic material comprising SiC (par. 29).
For claims 22 and 23, Williams teaches wherein the layer comprises a metallic material comprising aluminum (aluminum oxide par. 27).
For claim 25, Williams teaches wherein the step of forming a layer comprises depositing the layer using chemical vapor deposition (par. 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7, 14, 15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Puyt in view of Williams.
For claims 4-7, 14, 15 and 20-23, Puyt teaches a number of materials for a top layer as discussed above with respect to fig. 7, but does not explicitly teach a ceramic layer comprising SiC or a metallic layer comprising aluminum.
Williams teaches a wafer table comprising burls (fig. 2 par. 28) coated with a high wear resistance layer in order to improve wear resistance of the burls (par.’s 3-4 and 27) the high wear resistance layer being made of a ceramic layer comprising SiC (par. 29) or a metallic layer comprising aluminum (par. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Puyt to include one of the materials taught by Williams in order to achieve a high wear resistance at the burl/wafer interface.
Claims 3, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puyt as applied above, and further in view of Hammer et al (“Hammer” US 2016/0354864).
For claims 3, 12, 13 and 19, Puyt does not explicitly teach wafer table and the plurality of burls comprise sintered Si:SiC.
Hammer teaches a wafer table 11 comprising a plurality of burls (fig. 2 par.’s 45-46) and made of sintered SiSiC (par. 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Puyt to include sintered SiSiC as a suitable material for the wafer table and burls in order to achieve high mechanical stability and strength (Hammer, par. 4). 
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                       	11/4/2021